Broyles, C. J.
1. “Where a principal procured another to sign his name as surety to a certain paper or incomplete promissory note with the belief and understanding that it was a note for thirty-five dollars, which was put in figures on the margin of the paper or note, but the amount was left blank in the body of the paper or note; and where the principal wrote in the body of the note, in the blank space left for the writing in of the amount, the words and figures ‘three hundred fifty and 00/100;’ the note as thus completed being for three hundred and fifty and 00/100 [dollars], such writing in the body of the note, without authority and with intent to defraud, would constitute the offense of forgery under the Renal Code (1910), § 231, par. 7.”
2. The foregoing ruling was made by the Supreme Court in answer to a question certified by this court. Eor an elaboration of the headnote just quoted, see the full decision of the Supreme Court in Hicks v. State, 176 Ga. 727 (168 S. E. 899). Under this ruling, the indictment in the instant case was not subject to any ground of the demurrer interposed, and the court properly so held.

Judgment affirmed.


MacIntyre asid Guerry, JJ., concur.